670 So.2d 129 (1996)
Javier ROMERO, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-132.
District Court of Appeal of Florida, Third District.
March 13, 1996.
*130 Bennett H. Brummer, Public Defender and Barbara Green, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, Linda S. Katz, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and JORGENSON and GODERICH, JJ.
PER CURIAM.
The only point on appeal that merits discussion is the trial court's admission of the victim's hearsay statement made to a police officer only minutes after the alleged incident occurred identifying the defendant as the perpetrator of the crime. Because the State did show that there was a relatively short interval of time between the time of the incident and the police officer's arrival on the scene, we find that the trial court properly admitted the statement identifying the defendant as an excited utterance exception to the hearsay rule. Joseph v. State, 636 So.2d 777, 782 (Fla. 3d DCA 1994).
Affirmed.